TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00223-CV



                                   In re Matthew G. Whitman




                   ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                              MEMORANDUM OPINION


                Matthew Whitman has filed a petition for writ of mandamus, writ of prohibition and

writ of injunction challenging the district court’s March 23 temporary orders. On April 28, 2006,

we stayed portions of the temporary orders pending our consideration of the petition. Having

thoroughly reviewed the record, we conclude that Mr. Whitman has consistently failed to comply

with the district court’s orders and has waived his objections to discovery. Accordingly, the district

court did not abuse its discretion in imposing the temporary orders of March 23, 2006. We deny the

petition and lift the stay.




                                               Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: May 24, 2006